Citation Nr: 0117596	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  96-05 422 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rate of compensation for 
dependents for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter-in-law 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
August 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the Jackson Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate listing the 
appellant as the veteran's spouse was not received until 
April 1995.

2.  At time of death there was no claim informal claim for 
dependents.  At time of death there were no benefits that 
were due and unpaid.


CONCLUSION OF LAW

The criteria for entitlement for the payment of benefits by 
reason of dependent spouse for accrued benefits purposes are 
not met.  38 U.S.C.A. § 5121 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The Board concludes 
the discussions in the rating decision, the SOC and the SSOC, 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  The RO requested all relevant records identified by 
the appellant, and the appellant was informed in various 
letters what records the RO was requesting and she was asked 
to assist in obtaining the evidence.  The appellant appeared 
at a May 1996 hearing, and, as a result of this hearing, the 
Board remanded this matter to obtain additional information.  
The requested information was obtained.  VA has met all VCAA 
duties.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Upon the death of a veteran, periodic benefits to which he or 
she was entitled on the basis of evidence in the file at the 
date of death, and due and unpaid for a period not to exceed 
two years, may be paid to the living person first listed as 
follows: (1) his or her spouse, (2) his or her children (in 
equal shares) (3) his or her dependent parents (in equal 
shares).  38 U.S.C.A. § 5121 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.1000. (2000).

Veterans who are entitled to compensation for service 
connected disabilities are entitled to additional 
compensation for dependents, including a spouse and child, 
provided that the disability is rated not less than 30 
percent disabling.  38 U.S.C.A. § 1115 (West 1991).

"Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. 
§ 3.400 (2000).

Awards of additional compensation for dependents shall be 
effective the latest of the following dates:

(1) Date of claim.  This term means the following listed in 
order of applicability:

(i) Date of veteran's marriage of birth of his or her child, 
or adoption child, if the evidence of the event is received 
within one year of the event otherwise.

(ii) Date notice is received of the dependent's existence, if 
evidence is received within one year of VA request.

(2) Date dependency arises;

(3) Effective date of the qualifying disability rating 
provided evidence of dependency is received within one year 
of notification of such rating; or

(4) Date of commencement of veteran's award.

38 C.F.R. § 3.401(b) (2000).

In order to receive an additional payment for a spouse and 
children, it is not enough that the veteran becomes married 
or a child is born.  Sufficient proof of marriage and birth 
is necessary as set forth in 38 C.F.R. §§ 3.204, 3.205, 
3.209, 3.216 (2000).

A review of the record demonstrates that the veteran was 
granted service connection for osteochondritis dissecans of 
the left knee with loose bodies in the left knee joint with 
frequent episodes of locking in a February 1945 rating 
determination.  

In November 1950, the veteran requested that $6.70 be 
deducted from his benefit payments for insurance purposes.  
In January 1951, the amount of deduction was increased to 
$7.40.  

In an October 1959 rating determination, the RO assigned a 30 
percent disability evaluation for marked traumatic chronic 
arthritis of the left knee with lateral instability and 
limitation of motion of the left knee and atrophy of the left 
calf.  

On an Award or Disallowance of Compensation and/or Pension 
form, dated in January 1961, it was noted that $9.20 was 
being deducted for an insurance and/or loan guaranty policy.  

In August 1981, the VA requested that the veteran furnish his 
social security number.  The veteran  furnished this 
information in August 1981.  

On a November 1993 direct deposit sign up form, it was noted 
that the title on the account number was Mr. and Mrs. W. S. 
M. or M. S. M.  

In a March 1995 Report of Contact, it was indicated that the 
veteran had expired earlier that month.  

In an April 1995 Statement in Support of Claim, the appellant 
noted that she had been informed by a VA counselor that a 
form sent out in 1978 would have allowed her husband to 
receive additional benefits for her as he was service-
connected with a 30 percent disability evaluation if he had 
provided the proper form.  She indicated that the counselor 
had no such record of receiving a filled out form from her 
husband which would have allowed them to receive the 
additional benefits.  She stated that to her knowledge, the 
veteran never received the form and that he would have 
definitely returned the form if he had received it.  She 
inquired as to whether she would still be able to receive 
those benefits.  

In April 1995, the appellant forwarded an Application for 
Burial Benefits.  Accompanying the request was a copy of the 
death certificate which listed that appellant as the 
veteran's wife.  

In September 1995, the appellant filed an Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child.  
Accompanying the application was a copy of the veteran's 
divorce decree from his first wife in September 1944 and a 
copy of the appellant's marriage certificate to the veteran 
in April 1946.  

In an October 1995 letter, the appellant indicated that the 
veteran's disability payments had been based upon the status 
of a single person.  She noted that the veteran should have 
received a form in 1978 to allow her to claim her status as a 
dependent but that he had never received that form.  The 
appellant questioned whether she could receive the money 
retroactively.  

In an October 1995 rating determination, the RO informed the 
appellant that they could not approve her request for accrued 
benefits.  The RO noted that it could only go back and adjust 
a veteran's award to pay additional benefits to his 
dependents based upon evidence the veteran submitted prior to 
his death.  The RO observed that the veteran never reported 
any dependents or asked that dependents be added to the 
award.  The RO indicated that it could not adjust the 
veteran's award after his death to add his dependents.  

In her November 1995 notice of disagreement, the appellant 
indicated that they had been married since April 1946.  She 
noted that she was on the veteran's insurance policy but that 
the VA had not put her on the veteran's award.  It was her 
belief that VA had made an error.  

In her January 1996 substantive appeal, the appellant again 
indicated that they were never aware of the 1978 law change 
which would have allowed the veteran to receive additional 
payments for his dependents.  

In May 1996, the appellant appeared at a hearing before a 
hearing officer at the RO.  At the time of the hearing, the 
appellant testified that veteran kept all matters that he 
received from VA.  She indicated that they never received any 
notice that he could receive additional compensation because 
of dependents.  The appellant's daughter-in-law also stated 
that the veteran never received any information about 
receiving benefits for his dependents.  The hearing officer 
noted that computer generated letters had been sent out to 
all veterans who were in receipt of disability evaluations of 
at least 30 percent.  He indicated that while the letter was 
not in the file all veterans receiving a 30 percent 
disability evaluation had been sent the letter.  

The veteran's daughter-in-law testified that they only became 
aware of the dependent provisions when they initially 
contacted the VA about the insurance policy and were told by 
VA that the veteran had been listed as in single status all 
these years.  

In a July 1996 letter, the appellant requested a copy of the 
1978 letter which was supposed to have been sent to the 
veteran.  

In February 1997, the Board remanded this matter to obtain 
the veteran's VA insurance file.  

In October 1999, numerous photocopies were received from the 
VA Insurance Center.  Among the photocopies received were the 
veteran's application for life insurance which listed his 
first wife as beneficiary.  In a July 1948 application for 
reinstatement of life insurance form, the veteran listed the 
appellant as the beneficiary of his policy.  In the 
relationship to insured portion of the application, the 
veteran indicated that she was his wife.  In a December 1950 
application for renewal of insurance form, the veteran again 
listed the appellant as the principal beneficiary of his 
insurance and indicated that she was his wife.  

Review of the evidence reveals that a copy of death 
certificate which indicated that the veteran was married to 
the appellant was not received until April 1995.  There is no 
evidence that the veteran submitted the evidence required to 
establish proof of his marriage before this.  The evidence of 
record reveals that the veteran never submitted any evidence 
in conjunction with the above requirements to show that he 
was married during his lifetime.  

The Board is bound by the decisions of the Federal Circuit in 
Zevalkink v. Brown, 102 F.3d 1236 (1996) and Jones v. West, 
136 F.3d 1296 (Fed. Cir. 1998).  The right to receive accrued 
benefits is a derivative right.  In this case, at time of 
death there had been no claim for additional benefits based 
upon dependents.  Also, at time of death, there was no 
evidence, contained in the claims file that the veteran had a 
valid marriage or dependents.  The insurance file is a 
separate file and does not constitute a claim or informal 
claim for compensation.  The facts in this case are not 
similar to the facts in Hayes v. Brown, 4 Vet. App. 353 
(1993).  VAOPGCPREC 6-93 (1993).  

Stated differently, at time of death, there were no benefits 
that were due and unpaid.  The file contained no claim for 
additional benefits, the file contained no informal claim for 
additional benefits and the file did not contain other proof 
of a valid marriage at time of death.

Accordingly, the Board finds that the criteria for 
entitlement to payment of accrued benefits by reason of 
dependent spouse are not met and the appellant's veteran's 
claim therefor is denied.  



ORDER

Entitlement to payment of additional compensation by reason 
of a dependent spouse for accrued benefits purposes is 
denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

